TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00635-CV



                                   Elizabeth Chavez, Appellant

                                                  v.

                                Mario Alberto Alvarez, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
      NO. D-1-FM-13-006851, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Elizabeth Chavez has filed a motion to dismiss her appeal of the

district court’s order terminating her parental rights to her two children, E.A. and U.A. We grant the

motion and dismiss the appeal.1



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed on Appellant’s Motion

Filed: November 30, 2016




       1
           See Tex. R. App. P. 42.1(a)(1).